              3:20-cv-03233-SEM-TSH # 95   Page 1 of 92
                                                                              E-FILED
                                                  Tuesday, 16 March, 2021 04:12:27 PM
                                                         Clerk, U.S. District Court, ILCD

      IN THE UNITED STATES DISTRICT COURT
      FOR THE CENTRAL DISTRICT OF ILLINOIS,
              SPRINGFIELD DIVISION

CHUNG CHUI WAN, )
                )
   Petitioner,  )
                ) Case Number: 3:20-cv-
   v.           ) 03233
                ) Judge Sue E. Myerscough
MICHEL DALE     )
DEBOLT,         )
                )
   Respondent.

               RESPONDENT’S TRIAL BRIEF

    Respondent, MICHEL DALE DEBOLT, through his

attorneys, BEERMANN LLP and FELDMAN WASSER,

submits the following as his trial brief.

                      INTRODUCTION

    This is not a typical Hague Convention case, in that the

petitioner is asking the Court to order the children to be

returned to an island locality that is not itself a country, but

is classified as an autonomous region of an authoritarian



                           Page 1 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 2 of 92




country—the Peoples Republic of China—that is not a party

to the Hague Convention.

    While Hong Kong may be a physical island, it is not

“autonomous” or separate from mainland China in any true

sense of the word. Just ask China, which has repeatedly

declared to the world that “Hong Kong is part of China,

and Hong Kong affairs are China's internal affairs,”1 In

fact, suggesting otherwise anywhere in the world, now

indefinitely subjects the person making such a proposition

to criminal prosecution in Hong Kong.

    Thus, although Wan is ostensibly asking the Court to

order the return the children to “Hong Kong”, she is in reality

asking the Court to return the children to China, which over

the last year or so has swallowed and digested Hong Kong




1https://www.fmprc.gov.cn/mfa_eng/xwfw_665399/s2510_665401

/2535_665405/t1716773.shtml (Foreign Ministry Spokesperson
Geng Shuang's Remarks on US Senate Passing Hong Kong Human
Rights and Democracy Act).

                           Page 2 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 3 of 92




as thoroughly as a constrictor snake might eat a mouse.

Anti-democratic crackdowns, a draconian National Security

Law, which intrudes even into primary schools.

    While thousands of Hong Kongers have chosen to flee

the island for the safe havens of free countries which have

opened their doors in the wake of China’s crackdown, Wan,

counter-intuitively   (particularly,       give   her     own   anti-

Communist views, oft instilled by her into the children), is

asking the Court to order the children back to Hong

Kong/China. The children are fortunate to be in the United

States with their father, who sees the situation in Hong Kong

for what it is and what it is fast becoming: a bad situation

getting worse faster than we can keep up with the news.

When Michel Debolt looks at Hong Kong, he sees an integral

part of China. Respectfully, so should the Court.

    That said, in considering the risks and dangers to the

children inherent in returning to Hong Kong, that Court



                           Page 3 of 92
              3:20-cv-03233-SEM-TSH # 95    Page 4 of 92




should not just look at Hong Kong, and what China is doing

to Hong Kong—but at China itself, human rights violations

and all.

    History   is   replete    with     examples       of   citizens   of

authoritarian states not seeing the writing on the wall,

burying their heads in the sand, only to realize they should

have left when they had the chance. Now is that chance for

the Wan/Debolt children. Forcing the parties’ Americanized

children, who have only known freedom to be themselves

and say what’s on their mind, to return to a place where

statements they have already made subject them –

indefinitely - to legal jeopardy, and to have to endure a

climate fear, oppression and forced silence—creates a high

risk of serious and lasting psychological harm.

    The parties’ eldest child knows enough to not want to

return to Hong Kong. His wishes should be respected. The

younger child does not have the maturity to know better.



                             Page 4 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 5 of 92




     Michel respectfully asks that the Court protect the

children and deny the petition to return them to Hong Kong.

                 PROCEDURAL HISTORY

     1.   On September 8, 2020, Wan filed her Complaint

and Petition for the return of her and Michel's minor children

pursuant to the Convention on the Civil Aspects of

International Child Abduction (“Hague Convention”) and the

International Child Abduction Remedies Act (“ICARA”). (Dkt.

1)

     2.   Wan is a citizen of Hong Kong and the United

Kingdom. Wan filed the action to secure the return of the

two minor children, T.D. and A.D., from Illinois to Hong

Kong. The children were born in Hong Kong and are citizens

of Hong Kong and the United States and the United

Kingdom.

     3.   Wan alleges that on July 18, 2020, Michel traveled

with the minor children from Hong Kong to Shelbyville,


                           Page 5 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 6 of 92




Illinois to visit relatives. Wan agreed to the trip. Wan

contends that Michel originally said the minor children

would return on August 17, 2020. However, Michel

thereafter told Wan that he and the children will not return

to Hong Kong.

    4.   On October 7, 2020, Michel moved to dismiss

Wan’s Petition, arguing that the Hague Convention is now

void with Hong Kong insofar as recent events establish that

Hong Kong is indistinguishable from the People's Republic

of China (PRC), and the United States government declared

Hong Kong is no longer autonomous from the PRC. (Dkt. 15).

He further argued that because PRC is not a signatory to the

Hague Convention, Hong Kong is no longer a party to the

Convention, and, therefore, Wan failed to state a claim and

her Petition should be dismissed with prejudice.

    5.   Wan argued that Hong Kong is still a party to the

Convention, and the Court does not have jurisdiction to



                           Page 6 of 92
               3:20-cv-03233-SEM-TSH # 95   Page 7 of 92




decide the sovereignty of Hong Kong as it is a nonjusticiable

political question. (Dkt. 21).

    6.   On October 15, 2020, this Court appointed Jared

Scott as the children’s guardian ad litem.

    7.   On October 26, 2020, this Court denied Michel’s

Motion to Dismiss. (Dkt. 24).

    8.   On November 2, 2020 Michel Answered Wan’s

Petition and asserted several affirmative defenses to the

return of the children under the Hague Convention (Dkt. 27)

    STIPULATION TO PETITIONER’S CASE IN CHIEF

Without conceding any arguments he may have to the

applicability, or lack thereof, of the Hague Convention to this

matter, Michel stipulates and agrees that:

  1. The minor children are both under the age of 16;

  2. The minor children’s habitual residence is Hong Kong

    for the purposes of the Hague Convention;




                            Page 7 of 92
                 3:20-cv-03233-SEM-TSH # 95   Page 8 of 92




 3. Wan has satisfied the elements set forth in subsections

     (a) and (b) of Article 3 of the Hague Convention; and

 4. Wan filed her Petition within one year of the minor

     children’s retention in Illinois.

                            ARGUMENT

I.   HAGUE CONVENTION GENERALLY.

     The Hague Conference on Private International Law

 adopted the Hague Convention in 1980 “[t]o address the

 problem of international child abductions during domestic

 disputes.” Lozano v. Montoya Alvarez, 572 U.S. 1, 4, 134

 S.Ct. 1224, 188 L.Ed.2d 200 (2014) (internal quotation

 marks omitted).

       The International Child Abduction Remedies Act,       102

 Stat. 437, as amended, 22 U.S.C. § 9001 et seq., implements

 our Nation's obligations under the Convention. It is the

 Convention's core premise that “the interests of children ...

 in matters relating to their custody” are best served when


                              Page 8 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 9 of 92




custody decisions are made in the child's country of

“habitual residence.” Convention Preamble, Treaty Doc., at

7; see Abbott v. Abbott, 560 U.S. 1, 20, 130 S.Ct. 1983, 176

L.Ed.2d 789 (2010).

    To that end, the Convention ordinarily requires the

prompt return of a child wrongfully removed or retained

away from the country in which she habitually resides. Art.

12, Treaty Doc., at 9 (cross-referencing Art. 3, id., at 7). The

removal or retention is wrongful if done in violation of the

custody laws of the child's habitual residence. Art.

3, ibid. The Convention recognizes certain exceptions to the

return obligation. Prime among them, a child's return is not

in order if the return would place her at a “grave risk” of

harm or otherwise in “an intolerable situation.” Art.

13(b), id., at 10. Monasky v. Taglieri, 140 S. Ct. 719, 723

(2020).




                           Page 9 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 10 of 92




II.   HONG KONG, PRO-DEMOCRACY PROTESTS AND THE
      NATIONAL SECURITY LAW.

       Much of the evidence this Court will hear with respect

  to (a) why the children have expressed their wish to not

  return to Hong Kong and (b) why repatriating them poses a

  grave risk to them will center around the rapidly diminishing

  freedoms permitted by the authoritarian government of the

  People’s Republic of China, Wan’s own teachings to the

  children to be suspicious of the Central People’s Government

  of the People’s Republic of China, and the children’s

  internalization of those teachings.

       After nearly two million citizens (of total population of

  seven million) marched on the streets of Hong Kong in 2019

  to protest legislation that would have allowed the extradition

  of Hong Kong citizens to mainland China, such legislation

  was withdrawn. Unsatisfied with this limit on its ability to

  subject Hong Kong citizens to mainland China (i.e., one

  party) style justice, the Central People’s Government

                             Page 10 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 11 of 92




bypassed      well   established    legislative      procedures      and

imposed the draconian National Security Law (“NSL”) on

June 30, 2020, immediately subjecting the previously free

people of Hong Kong to arbitrary arrests, trial without jury,

and subjective detention for what are essentially thought

crimes, all but driving a stake through the heart of the idea

of “one country, two systems.” The application of the NSL is

so arbitrary and the consequences under it so severe, that

nary a protestor has taken to the street to object, leaving a

vibrant,   liberal-minded      citizenry     mute      to    raise   their

objections.

    Since the enactment of the NSL, things have only gotten

worse. Hong Kong children are being force-fed communist

propaganda in schools, citizens are being encouraged to

report their friends, family members, and neighbors for

harboring unfavorable political views, legislation has been

introduced to limit the ability of Hong Kong citizens to freely



                             Page 11 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 12 of 92




leave the city, and, just this week, Hong Kongers have been

ensured that their next election will be anything but free and

fair, as China has passed laws to ensure that only loyal

patriots may seek and hold elected office there. It is hardly

surprising that Hong Kongers are fleeing the city by the

thousands and at an ever-increasing rate.2

       Like rats boarding, rather than fleeing, a sinking ship,

Wan seeks to bring the minor children to this modern-day

Oceania. And it is with these Orwellian developments in

mind that this case must be assessed. Accordingly, before

turning to Michel’s defenses, a discussion of Hong Kong

under China’s National security law follows.

       a. China’s Passage of the NSL and its Universal
          Condemnation.

       On June 30, 2020, China enacted the Law of the

People’s Republic of China on Safeguarding National Security




2   Respondent Ex. 63.

                             Page 12 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 13 of 92




in the Hong Kong Special Administrative Region, commonly

known as the “National Security Law” or “NSL”, alarming the

people of Hong Kong and the free world, which universally

condemned its enactment.

    On June 26, 2020, the United Nations Office of the High

Commissioner for Human Rights issued the following

statement of concern over China’s warning that a national

security law was imminent:

         Most recently, the National People’s
         Congress took a decision to draft a
         national security law for the Hong Kong
         SAR     –   without     any   meaningful
         consultation with the people of Hong
         Kong – which would, if adopted, violate
         China’s international legal obligations
         and impose severe restrictions on civil
         and political rights in the autonomous
         region. The national security law would
         introduce poorly defined crimes that
         would easily be subject to abuse and
         repression, including at the hands of
         China’s national security organs, which
         for the first time would be enabled to
         establish ‘agencies’ in Hong Kong ‘when
         needed’.



                          Page 13 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 14 of 92




          The draft law would deprive the people of
          Hong Kong, who constitute a minority
          with their own distinctive history, cultural
          and linguistic and even legal traditions,
          the autonomy and fundamental rights
          guaranteed them under the 1984 Sino-
          British Joint Declaration and the ‘One
          Country, Two Systems’ governance
          framework. It would undermine the right
          to a fair trial and presage a sharp rise in
          arbitrary detention and prosecution of
          peaceful human rights defenders at the
          behest of Chinese authorities. 3

    The    UN     Statement      called      on   “the       international

community to act collectively and decisively to ensure China

respects human rights and abides by its international

obligations: Similar condemnation followed passage of the

NSL.

    On July 14, 2020, President Donald Trump issued

Executive Order 13936, condemning China’s action and




3

https://www.ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx?
NewsID=26006.

                             Page 14 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 15 of 92




declaring, in part, as a matter of United States law, “that the

Special Administrative Region of Hong Kong is no longer

sufficiently autonomous to justify differential treatment in

relation to the People’s Republic of China …”.4

       On July 17, 2020, Amnesty International, the respected

Human Rights Organization issued a statement entitled

“Hong Kong’s national security law: 10 things you need

to know,” noting that:

            The Chinese authorities forced the law
            through without any accountability or
            transparency: it was passed just weeks
            after it was first announced, bypassing
            Hong Kong’s local legislature, and the text
            was kept secret from the public and
            allegedly even the Hong Kong government
            until after it was enacted.5




4   Respondent Ex. 74.
5   Respondent Ex. 115.

                             Page 15 of 92
                 3:20-cv-03233-SEM-TSH # 95   Page 16 of 92




The statement listed “10 reasons why everyone should be

worried about this new law” and provides specific examples

and reasons for these concerns:

1. Endangering national security” can mean
   virtually anything
2. The law has been abused from day one
3. The law tightens controls over education,
   journalists and social media
4. People could be taken to mainland China
   for unfair trials
5. The law applies to everyone on the planet
6. The investigating authorities have new and
   extensive powers
7. The    Chinese    government     now   has
   a national security arm in Hong Kong
8. The Hong Kong government also has a new
   body that is not subject to oversight
9. Human rights protections risk being
   overridden
10. The law has already had an immediate
   chilling effect6

          On August 10, 2020, in a “Statement on Hong Kong”

the Foreign Ministers of Australia, Canada, New Zealand,




6   Id.

                              Page 16 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 17 of 92




and the United Kingdom, and the United States Secretary of

State declared:

            We express deep concern at Beijing’s
            imposition of the new National Security
            Law, which is eroding the Hong Kong
            people’s    fundamental   rights   and
            liberties.7

       On   September      1,   2020,        a   group       of   “Special

Rapporteurs” for the United Nations Office of the High

Commissioner for Human Rights sent a joint letter to China

urged it to reconsider the law to ensure compliance with

China’s international human rights obligations with respect

to the HKSAR. The Rapporteurs concluded that the NSL

“lacks precision in key respects, infringes on certain

fundamental rights” and noting that “ill-defined and/or

overly broad laws… are open to arbitrary application and

abuse and may lead to arbitrary deprivation of liberty.”8




7   Respondent Ex. 114
8   Respondent Ex. 113

                             Page 17 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 18 of 92




    By forcing the NSL on Hong Kong with no input from

Hong Kong, China—once and for all—cast aside the pretense

that Hong Kong is in any way autonomous from China. If

there ever was any doubt, China made it crystal clear that

Hong Kong is, and always will be, part of China, and subject

to its absolute control.

    What has happened since the passage of the NSL has

borne out the worst fears of many and reveals that much

more is to come.

 Hong Kong authorities set up a hot line for
  citizens to secretly report violations of the NSL,
  reportedly receiving over 10,000 tips in the
  first week.

 Dozens of people in Hong Kong have been
  arrested and charged under the NSL, most for
  political activity or for their expressed beliefs,
  and a number have been denied bail.

 All civil servants in Hong Kong have been
  required to take loyalty oaths.

 Moving swiftly to stamp out all dissent and
  assure that Hong Kong is governed only by
  China loyalists, China’s national legislature,

                           Page 18 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 19 of 92




                 on March 11, 2021, passed a resolution
                 revamping the structure of Hong Kong’s
                 Legislative Counsel and empowering a China
                 controlled vetting committee to ensure that
                 only “patriots” loyal to China will be allowed to
                 run for election and govern Hong Kong.

               The U.S. State Department promptly issued a
                statement on March 11 condemning China’s
                action as a “continuing assault on democratic
                institutions in Hong Kong.”9

       The continuing assault on democratic institutions

described by the State Department is part of a broader and

deeper assault on the fundamental rights and freedoms of

individuals in Hong Kong,

This is not an abstract danger. The apparatus of the NSL is

unapologetically authoritarian in many respects. As shown

by the many arrests which have already occurred, China will

show no mercy to those who defy it, whether inside Hong

Kong or anywhere else in the world. And make no mistake,




9   https://www.state.gov/assault-on-democracy-in-hong-kong/.

                             Page 19 of 92
               3:20-cv-03233-SEM-TSH # 95   Page 20 of 92




the NSL is China’s law and it will be enforced as China wants

to enforce it, when China wants to enforce it, and against

whom China wants to enforce it. And school-aged children

are not exempt from its scope, as will be discussed below.

But, first, we will summarize the most relevant provisions of

the of China, by China, for China NSL.

       b. Specific Provisions of the NSL.

           i. China’s Unilateral Authority to Implement the
              NSL and Investigate and Punish Violations.

       The NSL effectively creates a separate arm of the Hong

Kong government—the Committee for Safeguarding National

Security of the Hong Kong Special Administrative Region (the

“NSL       Committee”)—unelected,            unrestrained,   and

unaccountable to anyone outside of Beijing. The NSL

Committee, a puppet arm of the mainland communist party,

is empowered to oversee the implementation of the law,

including investigations and punishment of violations of the

law:

                            Page 20 of 92
              3:20-cv-03233-SEM-TSH # 95    Page 21 of 92




            Article 11 states that “[t]he Chief
             Executive of the Hong Kong Special
             Administrative Region shall be
             accountable     to   the    Central
             People’s Government for affairs
             relating to safeguarding national
             security in the Hong Kong Special
             Administrative Region.”

            Article 12 provides that the NSL
             Committee “shall be under the
             supervision of and accountable to
             the Central People’s Government.”

            Article 15 provides for the Central
             People’s Government to appoint a
             National Security Adviser to sit in on
             the NSL Committee meetings and to
             provide “advice.” (Emphasis added.)

    Despite lip service and empty platitudes in the NSL

about   respecting    and     protecting      human         rights   and

freedoms, including freedom of speech (Article 4), and

adhering to the rule of law in “preventing, suppressing, and

imposing punishment for offenses endangering national

security (Article 5), and other statements about following the

rule of law, the nature of the NSL bureaucracy, including the



                            Page 21 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 22 of 92




pervasive control by Beijing, combined with the potentially

unlimited scope of the NSL, allows for unbridled repression

of human rights. In fact, the Hong Kong Court of Final

Appeal (the highest court in Hong Kong) ruled on February

9, 2021 that it lacks jurisdiction to even consider whether

the NSL is even compatible with Hong Kong’s constitution

(the “Basic Law”), or the Hong Kong Bill of Rights, which

implements the International Covenant on Civil and Political

Rights and has constitutional status.10 Accordingly, since

the NSL expressly prevails over any local Hong Kong law to

the contrary, and since the NSL means whatever Beijing says

it means, these platitudes will be of little consolation to

anyone targeted by the authorities for actions deemed

criminal by Beijing.




10   HSKAR      and     Lai   Chee   Ying,  ¶42,   available  at
https://legalref.judiciary.hk/lrs/common/ju/ju_frame.jsp?DIS=13
3491.

                           Page 22 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 23 of 92




         ii. The NSL Committee Operates in Secret—with no
             Accountability, and with no Judicial Review.

The    NSL   Committee     that    oversees      enforcement   and

punishment of the law is accountable to no one besides the

Central People’s Government. It is authorized to work in

secret and its decisions are not subject to judicial review. It

is above and immune from local law. As stated in Article 14:

          No institution, organisation or individual
          in the Region shall interfere with the work
          of the Committee. Information relating to
          the work of the Committee shall not be
          subject to disclosure. Decisions made by
          the Committee shall not be amenable to
          judicial review.

         iii. A Separate NSL Police Department Enforces the

             NSL.

      The NSL requires the Hong Kong Police to establish a

separate department for enforcing the NSL, and allows that

department to “recruit qualified professionals and

technical personnel from outside the Hong Kong Special

Administrative Region to provide assistance in the

                           Page 23 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 24 of 92




performance    of   duties     for   safeguarding         national

security.” (Article 16) (Emphasis added). This can only mean

personnel from the Communist controlled mainland.

    Article 17 vests this special police unit with broad

powers to collect intelligence, plan operations, investigate

offenses, and with the open-ended mandate to “preform

other duties and functions necessary for enforcement of this

Law.”

        iv. A Special NSL Prosecution Division Sworn to
            Secrecy.

    Article 18 requires Hong Kong to establish a “specialised

prosecution division responsible for the prosecution of

offences endangering national security and other related

legal work” with specially appointed prosecutors appointed

with the consent of the NSL Committee. The head of this

division must swear to secrecy.




                          Page 24 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 25 of 92




         v. Special Funding and Creation of Undefined New
            “Posts” Unrestricted by Law.

    Article 19 provides for revenue appropriations to

safeguard    national    security     and       to    “approve   the

establishment of relevant posts, which are not subject to any

restrictions in the relevant provisions of the laws in force in

the Region.” (Emphasis added.)

        vi. The NSL Provides for Mainland-Approved
            Selection Of Judges and Undercuts the
            Independence of the Judges Assigned to Hear
            NSL Prosecutions.

    The judges who will hear NSL cases are chosen from the

pool of sitting from Hong Kong judges by Hong Kong’s Chief

Executive—who is accountable to Beijing. Judges who are

deemed to have made “any statement any statement or

behaved in any manner endangering national security”—

whatever this is deemed to mean-- are not eligible to serve

and must be removed from the assignment. (Article 44)

       vii. Discretion to Deny Trial by Jury and to Conduct
            Trials on the Mainland.

                           Page 25 of 92
              3:20-cv-03233-SEM-TSH # 95    Page 26 of 92




     In cases concerning offenses endangering national

security, the right to trial by jury may be suspended by the

Secretary of Justice.      11   (Article 46) There is no provision

for judicial review of this decision. Further, a case can be

sent to mainland China for trial in certain vaguely described

circumstances. (Article 55) There is no provision for judicial

review of this decision.

       viii. The NSL Prevails All Other Laws and Means
             What Beijing Says it Means.

The NSL supersedes local Hong Kong law: “This Law shall

prevail where provisions of the local laws of the Hong Kong

Special Administrative Region are inconsistent with this

Law. (Article 62). The power to interpret the NSL is “vested




11The same secretary of justice currently subject to U.S. Treasury
Department sanctions for “undermining Hong Kong’s autonomy.” See
https://hk.usconsulate.gov/n-2020080702/.

                            Page 26 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 27 of 92




in the Standing Committee of the National People’s

Congress.” (Article 65).

        ix. The    Offenses:    “Secession”,  “Subversion”,
            “Terrorist Activities”, and “Collusion with a
            Foreign Country or with External Elements to
            Endanger National Security.”

    As noted by Amnesty International, the United Nations

Office of the High Commissioner for Human Rights, “Special

Rapporteurs” for the United Nations Office of the High

Commissioner for Human Rights, and numerous other

commentators, the NSL defines crimes so vaguely as to be

subject to arbitrary application and abuse and arbitrary

deprivation of liberty.

    For example, Article 22 (“subversion”) makes it a crime

for a person to commit or participate in “any of the following

acts by …other unlawful means with a view to subverting

the State power…”, including (1) … undermining the basic

system of the People’s Republic of China established by the

Constitution of the People’s Republic of China.”

                           Page 27 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 28 of 92




    The NSL does not define other unlawful means, but

the Hong Kong Crimes Ordinance (sections 10(1) and 9(1))

criminalizes “sedition” (punishable by fine and

imprisonment), which is broadly defined to include uttering

or publishing words intended to:

         (a) to bring into hatred or contempt or to
         excite disaffection against the person of
         [the government of Hong Kong]; or…
         (c) to bring into hatred or contempt or to
         excite     disaffection     against   the
         administration of justice in Hong Kong; or
         (d) to raise discontent or disaffection
         amongst … inhabitants of Hong Kong; or
         (e) to promote feelings of ill-will and
         enmity between different classes of the
         population of Hong Kong…”

    The NSL may be broad enough—if Beijing says it is—to

include mere utterances of contempt for the Hong Kong

government or the Chinese Communist Party on the logic

that such utterances may tend to subvert and undermine

the State power and undermine the basic system of the

People’s Republic of China.


                          Page 28 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 29 of 92




    The language of the Hong Kong sedition ordinance is

eerily similar to language in Article 29 of the NSL, which

criminalizes “Collusion with a Foreign Country or External

Elements to Endanger National Security”. This offense is

defined to include

         conspir[ing] with a foreign country or an
         institution, organisation or individual
         outside the mainland, Hong Kong and
         Macao of the People’s Republic of China,
         or directly or indirectly receiv[ing]
         instructions, control, funding or other
         kinds of support from a foreign country or
         an institution, organisation or individual
         outside the mainland, Hong Kong and
         Macao of the People’s Republic of China,
         to commit any of the following acts…
         (5) provoking by unlawful means hatred
         among Hong Kong residents towards the
         Central People’s Government or the
         Government of the Region, which is likely
         to cause serious consequences.

Punishment for such thought crimes ranges from 3 years to

over 10 years imprisonment.

    What it means to receive support, directly or indirectly,

from any person or organization outside of Hong Kong or the

                          Page 29 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 30 of 92




mainland is far from clear, and intentionally so. Is it limited

to belonging to or receiving materials from organizations

such as Amnesty International, which criticize the Hong

Kong or Chinese governments? Does simply having a father

who lives outside of Hong Kong, but supports children, who

share his critical thoughts about the Hong Kong or Chinese

governments suffice? Or does a mother in Hong Kong

sharing views critical of Communist China with her children

while in the United States, and those children sharing

similarly critical views back, qualify?

    Lest anyone think that no one could be punished in

Hong Kong for mere disrespect to the government, consider

the National Anthem Ordinance enacted in Hong Kong on

June 12, 2020, shortly before the enactment of the NSL.

Among other things, this law:

     requires all individuals to “respect the national
      anthem, preserve the dignity of the national anthem,
      and… sing the national anthem on appropriate
      occasions;”

                           Page 30 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 31 of 92




     dictates the “etiquette” to be followed by the persons
      singing the National Anthem — “(a) to stand solemnly
      and deport themselves with dignity; and (b) to not
      behave in a way disrespectful to the national
      anthem;”

     dictates how the National Anthem is to be played and
      sung;

     and criminalizes conduct which “insults” the
      National Anthem by singing it “in a distorted or
      disrespectful way” or “publicly and intentionally
      insults the national anthem in any way,”
      punishable by a fine and imprisonment for up to
      five years. (Emphasis added.)

A person doesn’t have to kneel during the anthem to go to

jail. Failing to stand solemnly and with dignity will suffice.

         x. Unlimited Geographical Scope of the NSL.

    The NSL applies to acts committed within or outside of

Hong Kong—anywhere in the world. (Article 36).

        xi. Arrest and Detention/Presumption Against
            Bail.

    There is a presumption against bail if a person is

arrested and detained under the NSL. (Article 42).


                           Page 31 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 32 of 92




          xii. No Right Against Self Incrimination.

The NSL police, “in investigating serious crimes”                       may

prohibit a mere suspect from leaving Hong Kong, intercept

communications and conduct covert surveillance (solely on

the approval of the Chief Executive), and “require[e] a

person, who is suspected, on reasonable grounds, of having

in   possession      information      or     material        relevant    to

investigation, to answer questions and furnish such

information or produce such material.”

       xiii. No Statute of Limitations.

     Absent from the NSL is any time limit on prosecution,

allowing authorities to bring charges at any time in the

future.

          xiv. No Minimum Age for Prosecution.

     The NSL omits any reference to minimum age of persons

to whom its sanctions apply. Coupled with the lack of a

statute of limitations, it is not inconceivable that a person



                             Page 32 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 33 of 92




could be charged in the future for statements or acts that

were made when that person was a child.

     c. Far from being Exempt from the NSL, School
        Children are its Target.

     Articles 9 and 10 of the NSL specifically mention schools

as part of its scope. Article 9 states, in part:

          The Government of the Hong Kong Special
          Administrative      Region     shall   take
          necessary measures to strengthen public
          communication, guidance, supervision
          and regulation over matters concerning
          national security, including those relating
          to    schools,       universities,   social
          organisations, the media, and the
          internet.

Article 10 further provides

          The Hong Kong Special Administrative
          Region shall promote national security
          education in schools and universities and
          through social organisations, the media,
          the internet and other means to raise the
          awareness of Hong Kong residents of
          national security and of the obligation to
          abide by the law.




                           Page 33 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 34 of 92




       On February 4, 2021, pursuant to the NSL, the Hong

Kong Government Education Bureau issued a set of detailed

directives to schools and teachers dictating how they are to

comply with the NSL, including the discipline of students for

violations of the NSL.

       These directives were nothing short of alarming. As

reported in the South China Morning Post on February 10,

2021:




                                  12


       One such directive provide as follows:

            “Safeguarding national security is the
            constitutional responsibility of the Hong
            Kong Special Administrative Region
            (HKSAR) and also the common obligation
            of all Hong Kong residents.”
            ***



12   Respondent Ex. 66

                             Page 34 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 35 of 92




         “It is the responsibility of schools to
         implement national security education
         through the school curriculum.”13

     Another,     bearing      the    disturbingly           benign   title

“Maintaining a Safe Learning Environment-Nurturing Good

Citizens,” emphasizes that the NSL applies to everybody,

including children, and that schools have a “significant role

to play” in enforcing the NSL, not just teaching it:

         “The National Security Law concerns
         every member of the community.” (p. 1)

         ***
         The National Security Law is enacted for
         the purpose of preventing, suppressing
         and imposing punishment for acts and
         activities that endanger national security.
         In particular, preventive efforts should be
         accorded priority in order to minimise the
         need for suppression and punishment. As
         far as prevention and education are
         concerned,      all  schools     (including
         primary schools, secondary schools and




13Respondent Ex. 100 (Education Bureau Circular No. 2/2021:
National Security Education in School Curriculum - Implementation
Mode and Learning and Teaching Resources).

                             Page 35 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 36 of 92




         kindergartens) have a significant role to
         play. (p. 4) (Emphasis added.)14

Further, to those wishful thinkers who would say that the

NSL is “only” targeted at political activists and protestors

who recklessly advocate their beliefs in public, Circular No.

3/2021 is a stark warning that this is not the case and that

political targets are just the beginning.

         “As time progresses, the concept of
         national security is not only confined to
         political security, territorial security
         and military security, but may also
         encompass economic security, cultural
         security, social security, technological
         security, cyber security and ecological
         security, etc., all of which are integral to
         the    national      security   framework.
         (Emphasis added)15

The government could not be clearer. Everything is targeted

by the NSL. No one (and no aspect of life) is free of the




14 Respondent Ex. 101 (Education Bureau Circular No. 3/2021:
National Security:   Maintaining a Safe Learning Environment-
Nurturing Good Citizens).
15 Respondent Ex. 101.



                           Page 36 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 37 of 92




government’s watchful eyes and iron fist for those who step

out of line. This is not our “interpretation” of the NSL’s scope

or mere speculation. The government is not being coy about

its plans for the NSL. It is saying loudly and clearly—to all

those who will listen, including the Debolt family—that

the worst is yet to come.

    In addition to the generalities of the above circulars,

Hong Kong has also issued National Security: Specific

Measures for Schools (the “Specific Measures”). While the

Specific Measures say that the first objective is to teach the

law and encourage understanding and compliance through

education, they also make it clear that strict compliance is

nonnegotiable. The NSL requires compliance and is not

subject to debate or disagreement:

         National security is of great importance.
         Teachers should not treat it as if it is a
         controversial issue for discussion as
         usual… [A]s far as national security is




                           Page 37 of 92
                 3:20-cv-03233-SEM-TSH # 95   Page 38 of 92




            concerned, there is no room for debate
            or compromise. (Emphasis added.)16

       Violations by students deemed “serious” are to be

reported to the authorities, as explained below in

Appendices 5 of the Specific Measures:




                                                              17


       Appendix 6 goes on to provide specific instructions for

educators to report their students to the authorities:

        “Examples of Incidents Involving Political
        Propaganda in Schools and
Suggested Ways of Handling



16   Respondent Ex. 108, page 8.
17   Id., appx. 5, page 5.

                              Page 38 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 39 of 92




         ***
         Note: Please make a record of the
         suspected illegal acts, the people involved
         and details of the situation. When needed,
         the school should report and provide the
         relevant information to the Police for follow-
         up.” (Emphasis added.)18

     Finally, if history is any indication, things will get much

worse in Hong Kong as China further tightens its grip on the

nation and stifles dissent.

     On March 13, 2020, the          U.S. Department of State

issued its “2019 Country Reports on Human Rights Practices:

China (Includes Hong Kong, Macau, and Tibet),” describing

China as “an authoritarian state in which the Chinese

Communist Party (CCP) is the paramount authority.”19 The

Report goes on to discuss the abhorrent human rights abuses




18 Id., appx 6, page 3.
19 https://www.state.gov/reports/2019-country-reports-on-human-

rights-practices/china/

                           Page 39 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 40 of 92




by the PRC in other so-called “autonomous” regions of China

. For example:

         During the year the government
         significantly intensified its campaign of
         mass detention of members of Muslim
         minority groups in the Xinjiang Uighur
         Autonomous         Region       (Xinjiang).
         Authorities were reported to have
         arbitrarily detained 800,000 to possibly
         more than two million Uighurs, ethnic
         Kazakhs,      and   other    Muslims      in
         internment camps designed to erase
         religious     and     ethnic     identities.
         Government officials claimed the camps
         were needed to combat terrorism,
         separatism, and extremism. International
         media, human rights organizations, and
         former detainees reported security
         officials in the camps abused, tortured,
         and killed some detainees.

         Human rights issues included arbitrary
         or unlawful killings by the government;
         forced     disappearances       by     the
         government; torture by the government;
         arbitrary detention by the government;
         harsh and life-threatening prison and
         detention conditions; political prisoners;
         arbitrary interference with privacy;
         physical attacks on and criminal
         prosecution of journalists, lawyers,
         writers, bloggers, dissidents, petitioners,

                          Page 40 of 92
               3:20-cv-03233-SEM-TSH # 95   Page 41 of 92




           and others as well as their family
           members; censorship and site blocking;
           interference with the rights of peaceful
           assembly and freedom of association,
           including overly restrictive laws that
           apply     to   foreign   and      domestic
           nongovernmental organizations (NGOs);
           severe restrictions of religious freedom;
           significant restrictions on freedom of
           movement (for travel within the country
           and overseas); refoulement of asylum
           seekers to North Korea, where they have
           a well-founded fear of persecution; the
           inability of citizens to choose their
           government; corruption; a coercive birth-
           limitation policy that in some cases
           included sterilization or abortions;
           trafficking in persons; and severe
           restrictions on labor rights, including a
           ban on workers organizing or joining
           unions of their own choosing. Official
           repression of the freedoms of speech,
           religion, movement, association, and
           assembly of Tibetans in the Tibet
           Autonomous Region (TAR) and other
           Tibetan areas and of Uighurs and other
           ethnic and religious minorities in Xinjiang
           worsened and was more severe than in
           other areas of the country.20




20   Id.

                            Page 41 of 92
               3:20-cv-03233-SEM-TSH # 95     Page 42 of 92




      In addition to these examples, the Report discusses a

litany of major human rights abuses by the PRC, throughout

its   other   “autonomous”         regions,     including           “arbitrary

deprivation of life and other unlawful or politically motivated

killings,” torture and other cruel, inhuman or degrading

treatment     or   punishment,”       and      “arbitrary           arrest   or

detention” which “remained serious problems.”

      While Hong Kong is not yet experiencing these abuses

to the extent of the other autonomous regions, the PRC’s

actions in these regions shows the lengths it will go to assert

its will in the areas it controls. China considers Hong Kong

to be an inalienable part of China, and returning the

children to Hong Kong is effectively returning them to China.

      The purpose of this discussion is not simply to elicit this

Court’s    condemnation       of    the     NSL      or       the     Chinese

government’s anti-democratic crackdowns. Far from it.

Rather, it provides the necessary backdrop for why, as a



                            Page 42 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 43 of 92




   result of their anti-communist views and western ideals, the

   Debolt children, in particular, will be subjected to clear,

   present, and grave danger if ordered returned to Hong Kong.

III.   MICHEL’S   FIRST   AFFIRMATIVE  DEFENSE   –
       ORDERING THE CHILDREN RETURNED TO HONG
       KONG POSES A GRAVE RISK OF EXPOSING THEM TO
       PHYSICAL   OR    PSYCHOLOGICAL   HARM    OR
       OTHERWISE PLACING THEM IN AN INTOLERABLE
       SITUATION.

        In his Answer to Wan’s Petition, filed on November 2,

   2020 Michel argued that ordering the children returned to

   Hong Kong would pose a grave danger to them and otherwise

   place them in an intolerable situation, citing both (a) the

   rapidly deteriorating political climate in Hong Kong which

   has particular impact on this children in this case, and (b)

   Wan’s frequent excessive disciplining of the children. The

   evidence will support this assertion.




                             Page 43 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 44 of 92




    a. Legal Standards.

    Article 13(b) of the Convention provides that this Court

is not bound to order the return of a child if the opposing

party established, by clear and convincing evidence, that

“there is a grave risk that his or her return would expose the

child to physical or psychological harm or otherwise place

the child in an intolerable situation.” 22 U.S.C. §

9003(e)(2)(A); Norinder v. Fuentes, 657 F.3d 526, 534 (7th

Cir. 2011). Analyzing this provision, the 8th Circuit held that:

         T]he word “grave” modifies “risk” and not
         “harm,” this must be read in conjunction
         with the clause “or otherwise place the
         child in an intolerable situation.” The use
         of    the    word     “otherwise”    points
         inescapably to the conclusion that the
         physical     or     psychological     harm
         contemplated by the first clause of art.
         13(b) is harm to a degree that also
         amounts to an intolerable situation.
         Nunez-Escudero v. Tice-Menley, 58 F.3d
         374, 377 (8th Cir. 1995) (citing Thomson
         v. Thomson, [1994] 3 S.C.R. 551, 119
         D.L.R. 4th 253 (Can. S.C.C.)).




                           Page 44 of 92
              3:20-cv-03233-SEM-TSH # 95    Page 45 of 92




      Determining whether a child faces a grave risk of harm

is not an easy task. “Among the federal courts’ most difficult

and     heart-rending     tasks      is     the     decision   under

the Hague Convention on the Civil Aspects of International

Child Abduction whether to return an abducted child to the

child's home country when a parent claims the child will face

a grave risk of   physical      or        psychological     harm   if

returned.” Danaipour v. McLarey, 286 F.3d 1, 4 (1st Cir.

2002). This is a “fact intensive-inquiry[.]” Simcox v. Simcox,

511 F.3d 594, 608 (6th Cir. 2007). The question is not

whether the child has been harmed in the past, but if

repatriating the child will expose him or her to a grave risk

of harm if repatriated. See Baran v. Beaty, 526 F.3d 1340,

1346 (11th Cir. 2008) (finding that the Father's violent

temper and abuse of alcohol would expose the child “to a

grave risk of harm were he to be returned to Australia). There

is no requirement that this Court find “that the risk be



                           Page 45 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 46 of 92




‘immediate’; only that it be grave.” Walsh v. Walsh, 221 F.3d

204, 218 (1st Cir. 2000). Further, a Court can—and

should—consider whether the children object to return and

whether they are “settled in their new environment as one

factor in its grave risk analysis.” Blondin v. Dubois, 238 F.3d

153, 165-66 (2d Cir. 2001) (concluding the District Court did

not clearly err in finding an eight-year-old child was old and

mature enough for her views to be considered in the context

of a “grave risk” analysis under Article 13(b).

    While the Courts have repeatedly held that the defenses

available under the Hague Convention should be narrowly

construed, “there is a danger of making the threshold so

insurmountable that district courts will be unable to

exercise any discretion in all but the egregious cases of

abuse.” Simcox v. Simcox, 511 F.3d 594, 608 (6th Cir. 2007).




                           Page 46 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 47 of 92




    Here, the evidence will show at least two bases for this

Court to conclude that returning the children to Hong Kong

poses a grave risk.

    b. The Rapidly Worsening Civil and Political
       Situation in Hong Kong Presents a Grave Risk of
       Harm Specifically to the Debolt Children.

    Article 13(b) of the Convention further permits a Court

to refuse the return of children to a “zone of war, famine, or

disease” as well as “when the court in the country of habitual

residence, for whatever reason, may be incapable or

unwilling to give the child adequate protection.” Friedrich v.

Friedrich (Friedrich II), 78 F.3d 1060, 1069 (6th Cir. 1996).

“A court must satisfy itself that the child will not only in

theory be protected, but will in fact be protected if returned.

That is to say, a court may not rely upon a foreign legal

system to theoretically protect children…” Vale v. Avila, 06-

1246, 2008 WL 11363822, at *7 (C.D. Ill. May 6, 2008)

(citing Van De Sande v. Van De Sande, 431 F.3d 567, 570–


                           Page 47 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 48 of 92




71 (7th Cir. 2005)). Further, “[t]hat a child's proximity to

actual or threatened violence may pose a grave risk to the

child.” Gomez v. Fuenmayor, 812 F.3d 1005, 1014 (11th Cir.

2016).

    As set forth above, while not constituting a physical

warzone, there can be no credible argument that Hong Kong,

under the NSL, is unwilling and unable of providing the

Debolt children with adequate protection, thereby subjecting

them to a grave risk of harm upon return. Furthermore, the

culture of silence that has forced two million protestors off

the streets of Hong Kong, represents a psychological war

unleashed by China’s leaders in Beijing against the

previously liberal minded, freedom loving citizens of Hong

Kong, and particular those children (such as the Debolt

children) who have been taught by their parents to identify,

understand and question the acts of China’s authoritarian

government. This Court will hear, from the parties, the



                          Page 48 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 49 of 92




experts, and from the children themselves, about the

children’s outspoken and articulate anti-communist and

pro-democracy beliefs, beliefs which now constitute criminal

acts, even when espoused in the United States (which the

children have done repeatedly since July 2020). What this

Court will not hear is any evidence that confinement in the

allegedly peaceful enclave of Discovery Bay will somehow

insulate the Debolt children from China’s full-scale assault

on the freedoms which they previously enjoyed in Hong Kong

and which they currently enjoy in the United States. If

returned to Hong Kong, they will have to live under the

culture of fear instilled by the NSL and be perpetually wary

of running afoul (or that some act even in the distant past is

now interpreted as running afoul) of the grave risks

presented by the NSL’s nefarious scheme and nebulous

provisions.




                           Page 49 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 50 of 92




    The Debolt children have been raised in a household

which   endorses     pro-democracy          and     anti-communist

viewpoints and in which the children have spoken (and

continue to speak) openly and freely about those views. Dr.

Jaffe will testify that both children are aware of Hong Kong’s

current political climate, harbor negative views about the

Chinese government and its leadership, and have been

instructed to keep their beliefs to themselves at all costs, as

a single slip of the tongue or click of the mouse could subject

them to criminal penalties. The children have been taught

that in Hong Kong, they cannot “talk about the communists

outside the house [or] with anybody else,” and are aware of

protestors being incarcerated, shot, and killed for “trying to

get [their] freedom of speech.” They are painfully aware that

children their age have been arrested for expressing a dislike

of communism.




                           Page 50 of 92
               3:20-cv-03233-SEM-TSH # 95    Page 51 of 92




    The children inherited these views from their mother

who, before deciding that burying her head in the sand and

claiming that everything is fine in Hong Kong was expedient

for purposes of this litigation, harbored vocal anti-

Communist       views,    lamented          China’s      heavy-handed

crackdown on individual and political freedoms, took part in

the anti-communist protests in the summer of 2019 which

were the catalyst for the NSL, and even sought to provide aid

to protestors as they attempted to evade arrest by the Hong

Kong police.

    Dr. Jaffe will explain that Wan’s about-face on Hong

Kong serves only to further endanger her children. He will

further opine that this Chinese-imposed “culture of silence”

will strip them of their sense of agency, prevent them from

feeling safe and connected to their environment, and

intensify the trauma of witnessing violence by being forced

to internalize their experiences.



                            Page 51 of 92
              3:20-cv-03233-SEM-TSH # 95    Page 52 of 92




    The fact that the children will be forced to internalize

their thoughts and stifle their speech in school, lest they find

themselves on the receiving end of a police report lodged by

their   teachers,   while    being     brainwashed          with   pro-

communist propaganda which they have been conditioned

to reject only heightens the grave risks return poses to these

children. The risk to the children is unabated and growing,

primarily because Wan continues to inculcate them with her

anti-China views (which the children then internalize).

The children should not be subjected to the psychological

trauma of being forced to live and attend school under the

microscope of an unfamiliar authoritarian regime, while

continually being exposed at home to now criminalized

points of view.

    Dr. Jaffe will further opine—and the evidence will

show—that both children have been raised in a climate

where they are free to voice their opinions about politics,



                            Page 52 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 53 of 92




their community, and anything they may disagree with.

Having spent substantial time in the United States,

throughout their childhoods, the children understand and

appreciate the value of free speech. The consequences of

ripping these children away from their Illinois home, where

they have been well-settled (Blondin, 238 F.3d 165-66) and

where they enjoy unrestricted freedoms of speech, assembly,

association, and thought, and dropping them into a now-

unfamiliar Orwellian state are hardly abstract or trifling.

Two children raised to freely speak their mind throughout

their entire lives, will be suddenly forced to stifle their words

and their thoughts at school, in public, online, and in

virtually every human interaction, save those with each

other and their parents. This is the burden Wan wishes her

children to bear, while continuing to feed them points of view

now deemed subversive in Hong Kong.




                           Page 53 of 92
               3:20-cv-03233-SEM-TSH # 95   Page 54 of 92




     Finally, this Court should be wary of any argument that

Wan and the children will simply leave if the situation gets

bad enough. As noted by our State Department, “The PRC

government arbitrarily enforces local laws *** through the

use of exit bans on U.S. citizens and citizens of other

countries without due process of law. *** [T]here is no

reliable mechanism or legal process to find out how long the

ban might continue or to contest it in a court of law.”21 In

January 2021, the Hong Kong government reportedly

proposed legislation that would allow it to bar anyone (Hong

Kong resident or not) from leaving Hong Kong on any

grounds.22




21

https://travel.state.gov/content/travel/en/traveladvisories/travela
dvisories/hong-kong-travel-advisory.html
22 https://hongkongfp.com/2021/02/13/intrusive-power-concern-

over-proposed-hong-kong-law-that-could-bar-anyone-from-leaving-
city/

                            Page 54 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 55 of 92




    c. Wan’s Physical and Emotional Abuse of the
       Children Presents a Grave Risk of Harm.

    Since the adoption of the Hague Convention, there has

been a shift toward recognizing domestic violence as posing

a grave risk toward the child. This shift commenced in 1990

when a congressional resolution passed which specifically

found that “children are at increased risk of physical and

psychological injury themselves when they are in contact

with a spousal abuser” and “the effects of physical abuse of

a spouse on children include * * * the potential for future

harm where contact with the batterer continues [because] *

* * children often become targets of physical abuse

themselves or are injured when they attempt to intervene on

behalf of a parent.” H.R. Con. Res. 172, 101st Cong., 104

Stat. 5182, 5182 (1990); see also Gomez v. Fuenmayor, 812

F.3d 1005, 1014 (11th Cir. 2016) (it “requires no stretch of

the imagination to conclude that serious, violent domestic

abuse repeatedly directed at a parent can easily be turned

                          Page 55 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 56 of 92




against a child”). The courts commenced recognizing these

concepts around 2000 and stated so in Walsh v. Walsh, 221

F.3d 204, 220 (1st Cir. 2000). In that case, the First Circuit

gave express recognition to the fact that the exposure of a

child to domestic violence is a sufficient risk to preclude the

child's return under the Convention. Id. Recently, the grave

risk defense was also recognized by the United States

Supreme Court as “a mechanism for guarding children from

the harms of domestic violence.” Monasky, 140 S. Ct. at 729.

    The Seventh Circuit has made clear that “[i]f handing

over custody of a child to an abusive parent creates a grave

risk of harm to the child, in the sense that the parent may

with some nonnegligible probability injure the child, the

child should not be handed over[.]” Van De Sande v. Van De

Sande, 431 F.3d 567, 571 (7th Cir. 2005).

    Wan’s      documented         history       of         psychological

manipulation and physical abuse of the children poses a



                           Page 56 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 57 of 92




  grave risk of harm to the children if ordered returned. This

  Court will hear substantial evidence regarding Wan’s regular

  use of alcohol, often in front of the children. This Court will

  hear of a particularly egregious incident wherein Wan forced

  TD to consume a stale banana, off of the floor, and in front

  of his friends. This Court will similarly hear, both through

  testimony and through audio recordings, myriad instances

  of Wan’s excessive physical punishment of the children and

  emotional tormenting of the children, often bringing them to

  tears. This is the precise type of abuse which courts have

  found sufficient to prevent the return of children. Baran v.

  Beaty, 526 F.3d 1340.

IV.   THE CHILDREN’S WISHES TO REMAIN IN THE UNITED
      STATES SHOULD BE RESPECTED.

      Michel’s second Affirmative Defense is that the children

  have objected to their return to Hong Kong. As set forth

  below, T.D.’s wishes in particular provide a separate,

  independent basis to deny Wan’s Petition.

                             Page 57 of 92
              3:20-cv-03233-SEM-TSH # 95    Page 58 of 92




    a. Legal Standards

    Article 13 of the Convention allows courts to refuse an

order of return where a child objects to their return and that

child has attained an age and degree of maturity at which it

is appropriate to take account of such views. See

Convention, Art. 13. The parties’ two minor children, T.D.,

age ten, and A.D., age eight—nearly nine, have objected to

being returned to Hong Kong and there is support for this

Court to make a determination T.D. has attained an age and

degree of maturity at which it is appropriate to take into

account his views.

    Article 13 of the Convention, referred to as the “mature

child exception,” provides judicial authority for the refusal of

repatriation where the child objects to a return to their

habitual residence. Article 13 of the Convention states in

relevant part as follows:

         “Notwithstanding the provisions of the
         preceding Article, the judicial or

                            Page 58 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 59 of 92




         administrative authority of the requested
         State is not bound to order the return of
         the child if the person, institution or other
         body which opposes its return establishes
         that – ****

         The judicial or administrative authority
         may also refuse to order the return of the
         child if it finds that the child objects to
         being returned and has attained an age
         and degree of maturity at which it is
         appropriate to take account of its views.

         In considering the circumstances referred
         to in this Article, the judicial and
         administrative authorities shall take into
         account the information relating to the
         social background of the child provided
         by the Central Authority or other
         competent authority of the child's
         habitual residence.”

         Convention, art. 13.

    To carry the burden on this defense, the respondent

“must establish by a preponderance of the evidence (1) that

the child has ‘attained an age and degree of maturity at

which it is appropriate to take account of its views’ and (2)

‘that the child objects to being returned.’ Hague Convention,



                          Page 59 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 60 of 92




Art. 13; see 22 U.S.C. § 9003(e)(2)(B) (burden of proof)

(Citation.).” Custodio v. Samillan, 842 F. 3d 1084, 1089 (8th

Cir. 2016).

    This exception recognizes “children are not inanimate

objects—they are people with agency of their own.”

Rodriguez v. Yanez, 817 F. 3d 466, 475 (5th Cir. 2016). While

narrowly construed, a child’s objection can be the sole

reason a court refuses to order return. Id.; see also de Silva

v. Pitts, 481 F. 3d 1279, 1286 (10th Cir. 2007). Courts may

even consider a younger child’s objection to an order of

return as part of a broader analysis under Article 13(b)’s

“grave risk” defense. See Blondin v. Dubois, 238 F. 3d 153,

166 (2d Cir. 2001) (concluding the District Court did not

clearly err in finding an eight-year-old child was old and

mature enough for her views to be considered in the context

of a “grave risk” analysis under Article 13(b)). Where the

child’s objection is the sole basis for declining to order a



                           Page 60 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 61 of 92




return, courts must apply a stricter standard in considering

the child’s wishes. Custodio, 842 F. 3d at 1088. A court’s

finding as to a child’s objections is a “ ‘fact-intensive’

determination that is based in part on the court’s personal

observations of the child.” Id. at 1089.

         i. Age and Degree of Maturity

    As to the question of whether the child has attained an

age and degree of maturity at which it is appropriate to take

account of its views[,]’ no minimum age has been established

under the Convention as being sufficient to trigger

consideration of the child’s objections under this exception.

Blondin, 238 F. 3d at 166. Instead, this determination is to

be made on a case-by-case basis and is left to the court’s

discretion. Avendano v. Balza, 985 F. 3d 8, 13 (1st Cir.

2021).

    As was recognized by the Tenth Circuit, “[g]iven the fact-

intensive and idiosyncratic nature of the inquiry, decisions



                           Page 61 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 62 of 92




applying the age and maturity exception are understandably

disparate.” de Silva, 481 F. 3d at 1287.

    The de Silva court compared various cases involving the

mature child exception. Id. Included among the cases

highlighted by the de Silva Court was the Southern District

of Ohio’s decision in Anderson v. Acree, 250 F. Supp. 2d 876,

883 (S.D. Ohio 2002), finding an eight-year-old child

sufficiently mature to consider objections where the child

“was composed, calmly and readily answered questions,

pointed to [her habitual residence] on a globe, and indicated

her understanding of the difference between truth and

falsehood and of her obligation to tell the truth.” de Silva,

481 F. 3d at 1287. The Circuit Court also noted the Fifth

Circuit’s decision in England v. England, 234 F. 3d 268, 272

(5th Cir. 2000), reversing the district court’s consideration

of the child’s objections where the thirteen-year-old child

“had learning disabilities, had had four mothers in twelve



                          Page 62 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 63 of 92




years, had attention deficit disorder, took Ritalin, and was

sacred and confused.” de Silva, 481 F. 3d at 1287.

    Courts have further considered a child sufficiently

mature under this exception where the child was found to

have “ ‘exhibited strong cognitive and social abilities, and

clearly express a desire to remain with [the respondent] in

the United States.’ ” Rodriguez, 817 F. 3d at 478. Sufficient

maturity has also been found where a parent testified her

sons, ages 13 and 11, were “capable of forming their own

opinions and attitudes about what they want to do and with

whom” and, during the court’s in camera interview, the boys

were observed to be “polite and articulate[,]” “knew what it

meant to tell the truth and appeared to understand the

importance of doing so[,]” “where attentive and focused

throughout the interview[,]” and “understood the nature and

purpose of the court proceeding, recognizing that a

determination about whether they would remain in the



                          Page 63 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 64 of 92




United Stated or return to their [habitual residence] was in

the offing, and took it very seriously.” Bandžius v. Šulcaite,

18-CV-3811, 2018 WL 5018459, at *9 (N.D. Ill. Oct. 15,

2018). In Avendano v. Balza, the First District concluded the

child—11 years old at the time of trial—was sufficiently

mature to preclude an order of return where the child

expressed desire to remain in the United States was “ ‘very

clear, consistent and rational” based, in part, on the court’s

in camera interview with the child. Avendano, 985 F. 3d at

13-14.

         ii. The Child’s Objection to Being Returned

    An objection to an order of return is properly stated

where the child expresses more than just a preference

between the two countries. Rodriguez, 817 F. 3d at 477. “[A]

child must voice ‘particularized objections to being returned’

” which objections must be free of undue influence.

Bandžius,   2018    WL     5018459,        at   *8.   Custody-based



                           Page 64 of 92
               3:20-cv-03233-SEM-TSH # 95   Page 65 of 92




considerations such as an objection based on a wish to live

with a particular parent are appropriately considered.

Rodriguez, 817 F. 3d at 475; see also Custodio, 842 F. 3d at

1091 (agreeing with the Fifth Circuit’s interpretation of the

mature child exception as allowing for custody-based

objections).

    In de Silva, the Tenth Circuit affirmed application of the

mature   child    exception     where       the   magistrate   judge

interviewed the 13-year-old child in camera and “concluded:

         This Court has also considered the [sic]
         Jonathan’s expressed opinions as to his
         status in accordance with Article 13(b) of
         the Hague Convention. 42 U.S.C. §
         11603(e)(2)(A). This Court observed
         Jonathan to be a bright, expressive child
         with a well-developed understanding of
         his situation and the positions of his
         parents. He has attained an age and
         degree of maturity to so consider his
         views. Unlike Petitioner [Ms. de Silva],
         this Court did not find Jonathan to be
         particularly swayed by lavish gifts and
         wealth in forming an opinion that the
         schools were better in Oklahoma, he
         enjoyed his friends and activities and his

                            Page 65 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 66 of 92




         home. He is well-settled in his
         environment in Oklahoma and expressed
         his desire to remain in Oklahoma with
         Pitts     without      apparent    adult
         indoctrination. Allowing him to remain
         with Pitts while an Oklahoma court
         determines custodial issues between his
         parents is in his best interests at this
         time.
         de Silva, 481 F. 3d at 1286-1287.

    In Bandžius, the Northern District Court of Illinois

applied the mature child exception as an additional ground

for denial of the father’s petition for repatriation. Bandžius,

2018 WL 5018459, at *8. There the objections of the 13 and

11-year-old children were described as unequivocal and

included concerns about leaving friends, school, and

extended family in the United States as well as other

opportunities available here. Id. at *9. The District Court

also focused on the boys’ “recognition that their lives would

be upended by an order returning them to Lithuania.” Id.

The District Court noted the children’s concern that a return

to their habitual residence would “destroy the fabric of their

                           Page 66 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 67 of 92




present family life” because they might be required to live

with their father rather than their mother, the fact that the

older child expressed to his mother he “ ‘might hurt himself’

” if he had to go back to Lithuania, and the younger child’s

recognition that such a return would disrupt ties to his

family including a new baby brother. Id. Further the District

Court found no undue influence where the mother

instructed the children to be confident and tell the truth. Id.

    In Avendano, the First Circuit affirmed the District

Court’s refusal to order a return based on the mature child

exception. Avendano, 985 F. 3d at 10. After hearing evidence

from both parents, the GAL, three experts, and an in-person

interview with the 11-year-old child, the District Court found

the child was of sufficient age and maturity to have his

wishes taken into consideration, that the child objected to

being returned to Venezuela due to political and societal

unrest; and the child’s desire to remain in the United States



                           Page 67 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 68 of 92




was reached independently. Id. at 12-13. As found by the

District Court, the child’s desire to remain in the United

States was undisputed and that the child had not waivered

in this decision which was described as being “ ‘very clear,

consistent, and rational.’ ” Id. at 14-15.

    In affirming the District Court’s application of the

mature child exception, the Circuit Court

         “noted ‘that current living conditions in
         Venezuela were relevant to [the child’s]
         desire to remain in the United States even
         though the district court ultimately did
         not find it necessary to decide
         [respondent’s] claim that [the child] would
         face grave conditions if returned to
         Venezuela.” Id. at 15.

The Circuit Court further explained,

         “the district court did not rely solely upon
         [the child’s] expressed desire to remain in
         the United States and objection to being
         returned to Venezuela. The district
         court’s ruling was also supported by
         socio-political conditions in Venezuela
         and [the child’s] continued access to and
         communication with [the petitioning



                           Page 68 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 69 of 92




         parent] in deciding to retain [the child] in
         the United States.” Id. at 16.

    b. T.D. is sufficiently Mature for this Court to
       Respect His Wishes and Deny Return.

    The mature child exception contained in Section 13 of

the Convention should be applied in this matter to deny an

order of repatriation to Hong Kong.

    The parties have two children. T.D., born in 2010, is ten

years old and presently in the fifth grade at Stewardson-

Strasburg Elementary School. A.D., born in 2012, is eight

years old, nearly nine, and presently in the third grade at

the same school as her brother.

    Michel has asked this Court to conduct an in-camera

interview of T.D. to observe his level of maturity and

uninfluenced objections to repatriation. Michel respectfully

requests the Court meet with T.D., without the parties or

their attorneys present, so the Court can hear T.D.’s

objections to returning to Hong Kong and his thoughtful



                          Page 69 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 70 of 92




bases for these strongly held desires. Given the importance

of this decision and the fact sensitive nature of the

determination to be made under the mature child exception,

the Court should have the opportunity to assess for itself

T.D.’s level of maturity and uninfluenced positions against

returning to Hong Kong.

    The Court will hear from the Guardian Ad Litem

concerning the children’s previously stated objections to

repatriation. The Guardian has opined that T.D. has

expressed an unwavering opinion that he does not want to

return to Hong Kong. The Guardian did not believe these

opinions to be influenced by either party—concluding

instead—they seemed to be the honest expression of the

children’s feelings. The children are well-traveled having

been to several countries in Asia and Europe as well as

various states within the United States. Both parents have

exposed the children to information surrounding the social



                          Page 70 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 71 of 92




and political situation in Hong Kong and the children have

expressed consistent concerns about China exerting control

in Hong Kong.

    According to the Guardian, T.D. is very intelligent and

talkative with age-appropriate tendencies to get distracted.

T.D. is able to engage and articulate age-appropriate

rationale to support his stated positions though the

Guardian ultimately has concluded T.D. has not attained an

age and sufficient maturity for his objections to repatriation

to be the sole basis for denying a return order. Michel would

disagree and believes the Court will also conclude otherwise

after having the opportunity to interview T.D. as to his

objections to returning to Hong Kong.

    T.D. has expressed to the Guardian myriad reasons for

his uninfluenced and unwavering objection to repatriation.

As to the political climate and civil unrest in Hong Kong, T.D.

explained his understanding that there are communist in



                           Page 71 of 92
               3:20-cv-03233-SEM-TSH # 95   Page 72 of 92




China who shoot people. People are too scared to protest in

Hong Kong because communists have taken them away.

T.D. referenced a Hong Kong news video he described as

scary wherein a teenager was going to shop and was tackled

and stopped by the police. T.D. watched the news in Hong

Kong and has been shown videos by both his parents. T.D.

has expressed concerns that the communists in Hong Kong

might lock it down like in Russia and that China stops

people from leaving. T.D. believes it is possible that he could

get stuck in Hong Kong and does not want this to happen.

T.D. has also stated there is no freedom of speech in Hong

Kong and expressed concern that one could go to jail in the

future for something they said in the past. He was aware of

a doctor who spoke up about Covid and subsequently

disappeared.

    In addition to the aforementioned deeply held concerns

about the deteriorating situation in Hong Kong, T.D. has also



                            Page 72 of 92
                 3:20-cv-03233-SEM-TSH # 95   Page 73 of 92




expressed to the Guardian more generalized preferences

substantiating his desires to remain in the United States

including language barriers in Hong Kong where he states

Chinese is spoken rather than English, his first language.

T.D. believes this has impeded his ability to make friends in

Hong Kong. T.D. prefers that the United States is open and

spread out and that he does not have to share living space

with his sister. T.D. also disliked the weather in Hong Kong,

that toys were more expensive, and expressed excitement

about opportunities in the United States for participation in

extra-curricular athletics.

        The Court will also hear from Michel as to children’s

level    of   intelligence   and    maturity       and        uninfluenced

objections to returning to Hong Kong. Michel believes the

children, particularly T.D., is capable of forming his own

opinions and attitudes about where T.D. wishes to live and

why he objects to returning to Hong Kong. T.D. has reached



                              Page 73 of 92
                3:20-cv-03233-SEM-TSH # 95   Page 74 of 92




an age and level of maturity such that his wishes and

specifically, his objections to being returned to Hong Kong,

should be taken into account by the Court to preclude

repatriation.

    Historically, the children have been encouraged to be

liberal-minded, critical-thinking individuals. The children,

who have traveled throughout Asia, Europe, and the United

States, are highly intelligent and recognized as such by their

teachers, social workers, and peers in the United States

(often with Michel alone, but almost never with Wan alone

outside Hong Kong and nearby Macau). T.D. currently tests

at the top of his class in reading and mathematics. Outside

the classroom, both parents have shared with the children

their anti-government views relating to China. Both parents

have exposed the children to current events including the

ongoing and intensifying social and political unrest in Hong




                             Page 74 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 75 of 92




Kong. Knowledge of these events have, in part, informed the

children’s, specifically T.D.’s, objections to repatriation.

    T.D. is more than capable of differentiating between the

truth and a falsehood. T.D. is keenly aware of the litigation,

his circumstances, and the seriousness of what is at stake

in this matter having been interviewed by the Guardian, and

two other experts during this proceeding.

    T.D. has unequivocally expressed to Michel and others

his objections to returning to Hong Kong and his desire to

remain in the United States. So strong are T.D.’s objections

that T.D. has expressed to Michel he did not want to be alive

responding at the prospect of having to return to Hong Kong.

T.D. has formed this strongly held position free of any

influence from Michel and has articulated particularized and

rational bases for his position.

    While Michel has sought to allow the children the

freedom to have and express their independent opinions as



                           Page 75 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 76 of 92




to where they will live, Michel believes (documented in part

by statements made by the children themselves) both

children have been subject to a withering psychological

assault (augmented by physical discipline) by Wan over

many months in an attempt to persuade them to change

their views against returning to Hong Kong. These tactics

include (i) Wan’s constant denigration of Michel, his family,

the schools in Illinois, the children’s friends in Illinois, (ii)

physical discipline by Wan when the children have

expressed preferences of which she does not approve, (iii)

Wan selectively disclosing facts about the case to the

children, and (iv) Wan showing the children (and giving her

unrebutted interpretation of) messages sent by Michel in

relation to this case. Despite all of this, T.D. has expressed

a clear and unwavering preference of not returning to Hong

Kong.




                           Page 76 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 77 of 92




    It is clear to T.D. that a return to Hong Kong would

require him to live with Wan while Michel remained in

Illinois as Michel believes it would be unsafe for him to

return to Hong Kong. T.D. does not want to be separated

from his father, the children’s primary care giver since 2015,

even if regular visitation could be arranged. T.D. has

expressed similar concerns about leaving grandparents,

aunts, uncles, and cousins in Illinois. T.D. has voiced his

concern about physical discipline by Wan if he were to be

returned to Hong Kong without Michel to intervene when

Wan grows impatient and angry.

    Further fueling T.D.’s objections is his understanding

from Wan since at least December 2020 that T.D. will likely

be held back in school should he be required to return to

Hong Kong causing the child exceptional distress. Such a

reality would be traumatic for T.D. both academically and

socially particularly where T.D. is now at the top of his class



                           Page 77 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 78 of 92




and is able to assimilate socially without the language

barriers existing in Hong Kong. T.D. is excited about the

social, curricular, and extra-curricular activities available to

him in the United States. Both children have quickly

adjusted to their school and home.

    T.D. has also expressed to Michel significant fears about

returning to Hong Kong given the deteriorating social and

political situation in Hong Kong. These significant objections

voiced to Michel by T.D. are consistent with the concerns

stated by T.D. to the Guardian as well as Michel’s expert Dr.

Alan M. Jaffe.

    This Court will hear from Dr. Alan M. Jaffe, who T.D.

informed of his objection to returning to Hong Kong and his

desire to remain in the United States. With respect to T.D.’s

level of maturity, even Wan described T.D. to Dr. Jaffe has

open, honest, stubborn, and holding strong opinions.




                           Page 78 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 79 of 92




    T.D. discussed with Dr. Jaffe his strong opinions

concerning the situation in China and Hong Kong and his

awareness of current events from both family and the news.

As with the Guardian, T.D. referenced the protests in Hong

Kong, China taking away freedoms of speech, as well as

specific incidents involving people who have disappeared,

been shot, or have gone to jail for speaking out against China

or doing things the Chinese Government did not like. T.D.

expressed to Dr. Jaffe his understanding about the dangers

of talking about communists outside his home and his

feeling that friends in Hong Kong could not be trusted with

such subjects.

    As this Court will observe, T.D. is a bright, mature, and

inciteful young man. He has significant and real fears about

returning to Hong Kong which he has unequivocally and

consistently voiced. His objections to repatriation include a

fear that his family life will be upended as he will be taken



                           Page 79 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 80 of 92




from the custody of his father and forced to leave family and

friends in the United States. T.D. views his future as

backwards moving in Hong Kong where he has difficulty with

the language, making friends, and may be further stifled by

having to repeat the fifth grade.

    However, it is not just these obstacles in Hong Kong or

his concerns about space and weather that cause T.D. to

object to repatriation. T.D. is aware of the deteriorating

situation in Hong Kong. He is a young person with liberal

views and ideas about communism and freedoms learned

from his parents throughout his life. T.D. is exposed to the

news and his parents have discussed the concerning

situation in Hong Kong and the dangers of even speaking

with friends about his beliefs. T.D. does not wish to return

to such an environment.

    T.D. has reached an age and level of maturity. His voice

which is free from undue influence—at least on the part of



                           Page 80 of 92
                   3:20-cv-03233-SEM-TSH # 95   Page 81 of 92




     Michel. As such, T.D.’s decisive, consistent, and well-

     reasoned objections to repatriation should be considered by

     this Court to preclude an order requiring either T.D. or his

     sister to be returned to Hong Kong.

V.     THE RETURN OF THE CHILDREN TO HONG KONG
       WOULD    OFFEND   THE   UNITED    STATES’
       FUNDAMENTAL PRINCIPLES RELATING TO THE
       PROTECTION   OF   HUMAN    RIGHTS    AND
       FUNDAMENTAL FREEDOMS.

     Article 20 of the Convention provides as follows:

              The return of the child under the
              provisions of Article 12 may be refused if
              this would not be permitted by the
              fundamental principles of the requested
              State relating to the protection of human
              rights and fundamental freedoms.

         This provision was intended to address “the rare

     occasion that return of a child would utterly shock the

     conscience of the court or offend all notions of due process.”

     U.S. State Department Text & Legal Analysis, 51 Fed. Reg.

     10,494, 10,509 (Mar. 26, 1986).              A claim under this

     provision first must be assessed in the context of the country

                                Page 81 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 82 of 92




where the child currently resides. That is, if a child in the

United States is the subject of a return application, U.S.

values regarding human rights and fundamental freedoms

are the measure by which the facts are judged. In addition,

those “fundamental principles” must be applied without

discrimination in the requested state. Id.

    As   thoroughly     outlined     above,      and       as   will   be

demonstrated at trial, the protection of human rights and

fundamental freedoms are things of the past in Hong Kong,

and the children, upon return, will be deprived of the

fundamental freedoms enshrined in our First Amendment

which they currently enjoy. The fact that our government

has determined that human rights situation in Hong Kong

had eroded to the point where it will no longer extradite adult

fugitive offenders and prisoners to Hong Kong should

provide a clear message to this Court that extraditing two




                           Page 82 of 92
                 3:20-cv-03233-SEM-TSH # 95     Page 83 of 92




  minor    children    there     would         be   nothing     short   of

  unconscionable.23

VI.    IN LIGHT OF ITS ASSIMILATION INTO CHINA, HONG
       KONG CAN NO LONGER BE CONSIDERED A
       SIGNATORY TO THE HAGUE CONVENTION.

        As set forth in Michel’s Motion to Dismiss, the Hong

  Kong Special Administrative Region of the People’s Republic

  of China (“Hong Kong”), which became a signatory to the

  Convention on September 1, 1997, can no longer be

  considered a signatory to the Convention.

        Article 35 of the Convention states that the “Convention

  shall apply as between Contracting States ***[.]” Convention,

  art. 35. As explained by the Second Circuit in U.S. v. Amer,

  110 F. 3d 873, 881 (2d Cir. 1997),




  23 Exec. Order No. 13936, 85 Fed. Reg. 43413 (July 17, 2020)
  (available                                                 at
  https://www.federalregister.gov/documents/2020/07/17/2020-
  15646/the-presidents-executive-order-on-hong-kong-
  normalization).

                               Page 83 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 84 of 92




         “The Hague Convention’s mechanisms
         are triggered *** only when both the
         country to which the child is abducted
         and the country from which they are
         taken are parties to the Convention. As
         Article 35 plainly states, ‘This Convention
         shall apply as between Contracting
         States....’ See also Hague Convention,
         Art. 1 (object of Convention is to ‘ensure
         that rights of custody and of access under
         the law of one Contracting State are
         effectively respected in the other
         Contracting States’). This requirement
         that both the ‘left-behind’ and the
         ‘retaining’ countries are signatories to the
         Convention is also implicit in its very
         operation. Because the Convention
         functions solely through the designated
         Central Authorities in the respective
         states, and because only contracting
         parties will have designated such
         authorities, the Convention can operate
         only between two signatory states.
         (Citations omitted.)”

         Amer, 110 F. 3d at 881.

    Relief under the Convention cannot be obtained where,

as is the case here, Hong Kong can no longer be considered

a signatory to the Convention.




                          Page 84 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 85 of 92




     While it is anticipated that Wan will argue, via her

rebuttal expert, that Hong Kong courts continue to

vigorously enforce the Hague Convention, her expert’s

opinion on the subject (a) fails to cite a single case enforcing

the convention subsequent to the passage of the NSL, (b)

makes no mention of the fact that Hong Kong’s Secretary of

Justice,   Teresa   Cheng—the        individual       charged   with

enforcing the convention—is currently subject to U.S.

sanctions for her role in undermining Hong Kong’s

autonomy,24 and (c) fails to acknowledge the Hong Kong

judiciary’s admitted inability to reconcile the NSL with Hong

Kong’s other treaty commitments.25

     As will be established by the testimony of Dr. Phil C.W.

Chan, Michel’s expert, the Convention ceased to be binding




24  https://www.federalregister.gov/documents/2020/07/17/2020-
15646/the-presidents-executive-order-on-hong-kong-normalization
25 See fn. 10, supra.



                           Page 85 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 86 of 92




and operative between the United States and Hong Kong.

Accordingly, Wan it not entitled to any relief under the

Convention.

    On July 1, 1997, pursuant to the Joint Declaration of

the Government of the United Kingdom of Great Britain and

Northern Ireland and the Government of the People’s

Republic of China (“Sino-British Joint Declaration”), the

United Kingdom’s sovereignty over Hong Kong ceased and

Hong Kong was reverted to China as a special administrative

region of China.

    Under Article 31 of the 1982 Constitution of China, the

Basic Law of Hong Kong was promulgated by the National

People’s Congress which took effect on July 1, 1997.

Pursuant to Article 13 of the Basic Law of Hong Kong, Hong

Kong does not have independent capacity to partake in

defense or in foreign affairs. As Hong Kong is not a state and

is part of China, it does not have the legal capacity under



                           Page 86 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 87 of 92




international law to enter into or remain a “signatory” to any

treaty independent of China. Thus, under international law

and the laws of Hong Kong and of China, Hong Kong is not

an independent state and does not have the legal capacity to

enter into a multilateral treaty such as the Hague

Convention. The foreign affairs of Hong Kong are the

responsibility of the Central People’s Government in Beijing,

China. Hong Kong is a “signatory” to the Hague Convention

only insofar as China had agreed to continue the United

Kingdom’s extension of its ratification of the Convention to

Hong Kong as of July 1, 1997, when Hong Kong reverted to

China’s sovereignty. As China has not ratified the Hague

Convention and is able at any time to modify or withdraw its

agreement to continue the United Kingdom’s extension of its

ratification of the Convention to Hong Kong, there lacks

formal and manifest reciprocity in respect of the Convention

between the United States and Hong Kong inter se.



                           Page 87 of 92
              3:20-cv-03233-SEM-TSH # 95   Page 88 of 92




    In addition to there being no reciprocity between the

United   States    and     Hong     Kong,       following   China’s

announcement on May 22, 2020 of the imposition of a

National Security Law on Hong Kong, United States

Secretary of State Mike Pompeo on May 27, 2020, certified

to the United States Congress pursuant to sections 205 and

301 of the United States–Hong Kong Policy Act of 1992 that,

inter alia, “Hong Kong does not continue to warrant

treatment under United States laws in the same manner as

U.S. laws were applied to Hong Kong before July 1997.”

    Thereafter, on July 14, 2020, by Executive Order 13936

of July 14, 2020, entitled “The President’s Executive Order

on Hong Kong Normalization”, United States President

Donald J. Trump suspended various bilateral policy

agreements the United States had reached with Hong Kong

and stated:

         “Under this law [China’s National
         Security Law for Hong Kong], the people

                           Page 88 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 89 of 92




         of Hong Kong may face life in prison for
         what China considers to be acts of
         secession or subversion of state power –
         which may include acts like last year’s
         widespread anti-government protests.
         The right to trial by jury may be
         suspended.      Proceedings     may    be
         conducted in secret. China has given
         itself broad power to initiate and control
         the prosecutions of the people of Hong
         Kong through the new Office for
         Safeguarding National Security.
         ***
         I therefore determine that the situation
         with respect to Hong Kong, including
         recent actions taken by the PRC [People’s
         Republic of China] to fundamentally
         undermine Hong Kong’s autonomy,
         constitutes an unusual and extraordinary
         threat, which has its source in
         substantial part outside the United
         States, to the national security, foreign
         policy, and economy of the United States.
         I hereby declare a national emergency
         with respect to that threat.”

  By virtue of Executive Order 13936 of July 14, 2020 and

given Hong Kong’s lack of capacity to enter into any treaty

independent of China, the Hague Convention has ceased to

be binding and operative between the United States and



                          Page 89 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 90 of 92




Hong Kong. The non-inclusion of the Hague Convention in

the list of bilateral policy agreements the United States had

reached with Hong Kong and has now specifically

suspended under Executive Order 13936 of July 14, 2020,

is not dispositive in determining the question of whether

the Hague Convention has ceased to be binding and

operative between the United States and Hong Kong by

virtue of the same Executive Order. This is a question is a

question of law and not a nonjusticiable political question.




                          Page 90 of 92
             3:20-cv-03233-SEM-TSH # 95   Page 91 of 92




                        CONCLUSION

     For the foregoing reasons, Respondent, Michel Debolt,

asks that this Court deny the relief sought in Wan’s

Petition.

                                                  BEERMANN LLP

                                      Attorneys for Respondent

                                   /s/ Matthew D. Elster

Shana L. Vitek
Howard A. London
Matthew D. Elster
BEERMANN LLP
Attorneys for Respondent
161 North Clark Street, Suite 3000
Chicago, Illinois 60601
Tel: (312) 621-9700
Email: mdelster@beermannlaw.com




                          Page 91 of 92
            3:20-cv-03233-SEM-TSH # 95   Page 92 of 92




                    CERTIFICATE OF SERVICE


    I hereby certify that on this 16th day of March, 2021,

a copy of the attached document was filed via the court’s

CM/ECF system, which will send electronic notice to all

counsel of record who have appeared in this case.


                                   /s/ Matthew D. Elster




                         Page 92 of 92
